Citation Nr: 1411121	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-20 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from July 1968 to February 1970.  He was killed while on active duty, and the appellant is his son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Atlanta Education Center.


FINDING OF FACT

The appellant, who is the son of a Veteran who died while on active duty, was born in March 1969; he reached his 26th birthday in 1995, and his 31st birthday in 2000.  


CONCLUSION OF LAW

The appellant is not entitled to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code beyond his delimiting date of March [redacted], 1995.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3021, 21.3041, 21.3044 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  

The Veteran died while on active duty in February 1970, and as a result, basic eligibility for Chapter 35 dependents' educational assistance (DEA) for his son, the appellant was established.  38 U.S.C.A. § 3501(a)(1)(A) (West 2002 & Supp. 2013); 38 C.F.R. § 21.3021(a) (2013).  The appellant applied for Chapter 35 dependents' educational assistance in March 2011.  His claim was denied on the basis that his period of eligibility had expired.  

Ordinarily, where eligibility is derived as the result of the Veteran's death, the child's period of eligibility begins on the child's 18th birthday, or on the successful completion of secondary schooling, whichever first occurs, and ends on the child's 26th birthday.  38 U.S.C.A. § 3512(a) (West 2002 & Supp. 2013); 38 C.F.R. § 21.3041(b) (2013).  Here, the appellant was born in March 1969, and, hence, reached his 26th birthday in 1995.  

There are defined, limited circumstances under which the period of eligibility may be extended beyond the child's 26th birthday.  Specifically, if the child serves on active duty between the ages of 18 and 26 years, the ending date may be modified.  38 C.F.R. § 21.3041(c).  The ending date may also be modified if the child is involuntarily ordered to active duty in the National Guard.  38 C.F.R. § 21.3041(h).  

Finally, an extension of benefits may be granted if the child suspends a program due to conditions that VA determines are beyond the child's control.  38 C.F.R. §§ 21.3041(g), 21.3043.  The appellant states that the evening classes he needed to take were not available until recently.  He also cites financial circumstances, which he states prevent him from attending school without educational assistance.  However, by law, extensions of the delimiting date based on circumstances beyond the child's control may not be granted beyond the child's 31st birthday, except that if the child's 31st birthday occurs during a term (quarter or semester), VA may extend the period of eligibility to the end of that term.  38 U.S.C.A. § 3512; see VAOPGCPREC 8-2004 (69 Fed. Reg. 59989 (2004)) (acknowledging the statutory provisions precluding eligibility beyond the child's 31st birthday).  Here, since the appellant reached his 31st birthday in 2000, an extension cannot be granted, regardless of circumstances.  

The appellant believes that he should be granted education benefits, because in today's society, more older adults are returning to school, and he feels to deny him benefits because of his age is discriminatory.  However, the age limitations have been explicitly included in the relevant law as enacted by Congress, and the Board must apply the law as it exists.  See 38 U.S.C.A. § 3512.  

The appellant contends that he was unaware of his entitlement to education benefits until recently, and that he has never used any VA educational assistance.  However, according to an "Education Master Record" print-out in the appellant's VA education file, he received Chapter 35 educational assistance, and, as of March 2012, had less than 2 months remaining of his original 45 months of entitlement, although only the periods from April 1991 to March 1992 were listed on the report.  Nevertheless, the appellant states that he did not use, and was unaware of, Chapter 35 dependents' educational assistance when he attended Morehouse College in 1987, and the Art Institute of Atlanta from 1990 to 1992.  However, it is not necessary to attempt to reconcile these discrepancies, because his "entitlement" to 45 months of educational assistance is a separate matter from the "period of eligibility."  Here, the period of eligibility extended to the appellant's 26th birthday, which was in March 1995.  The 45 months of entitlement must be used within the period of eligibility.  38 C.F.R. § 21.3044(b).  In other words, the failure to use any or all of the 45 months of "entitlement" is not a basis for extending the "period of eligibility."  

Moreover, these restrictions apply even if the appellant was unaware of his entitlement to Chapter 35 benefits.  See Jaquay v. West, 11 Vet. App. 67, 73-4 (1998) (persons dealing with the government are generally charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge of what is in the regulations or of the hardship resulting from innocent ignorance).  In sum, the law clearly precludes dependents' educational assistance in this case where the appellant had a full 8 years of eligibility from his 18th to 26th birthdays, i.e., from March 1987 to March 1995, and has passed his 31st birthday, which was in March 2000.  

Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Thus, notwithstanding any extenuating circumstances or claims of fairness, the law must be applied.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is no legal basis on which the appellant's claim can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   



ORDER

Entitlement to Chapter 35 dependents' educational assistance beyond the original delimiting date of March [redacted], 1995, is denied.  





____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


